As filed with the Securities and Exchange Commission on May 21, 2013, 1933 Act File No. 333-1262931940 Act File No. 811-21779 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x PRE-EFFECTIVE AMENDMENT NO. o POST-EFFECTIVE AMENDMENT NO. 95 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x AMENDMENT NO. 97 x (CHECK APPROPRIATE BOX OR BOXES) JOHN HANCOCK FUNDS II (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) , BOSTON, MASSACHUSETTS 02210 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE (617) 663-2844 THOMAS M. KINZLER , BOSTON, MASSACHUSETTS 02210 NAME AND ADDRESS (OF AGENT FOR SERVICE) COPIES OF COMMUNICATIONS TO: MARK P. GOSHKO, ESQ K&L GATES LLPONE LINCOLN STREETBOSTON, MASSACHUSETTS 02111 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING:It is proposed that this filing will become effective (check appropriate 0062ox): x immediately upon filing pursuant to paragraph (b) of Rule 485 o on May 1, 2013 pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a)(1) of Rule 485 o on (date) pursuant to paragraph (a)(1) of Rule 485 o 75 days after filing pursuant to paragraph (a)(2) of Rule 485 o on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post- effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston and the Commonwealth of Massachusetts, on the 21st day of May 2013. JOHN HANCOCK FUNDS II By: /s/ Hugh McHaffie Hugh McHaffie President Pursuant to the requirements of the Securities Act of 1933, this amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. Signature Title Date /s/ Hugh McHaffie President (Chief Executive Officer) May 21, 2013 Hugh McHaffie /s/ Charles A. Rizzo Chief Financial Officer May 21, 2013 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee May 21, 2013 Charles L. Bardelis /s/ James R. Boyle * Trustee May 21, 2013 James R. Boyle /s/ Craig Bromley* Trustee May 21, 2013 Craig Bromley /s/ Peter S. Burgess * Trustee May 21, 2013 Peter S. Burgess /s/ William H. Cunningham * Trustee May 21, 2013 William H. Cunningham /s/ Grace K. Fey * Trustee May 21, 2013 Grace K. Fey /s/ Theron S. Hoffman * Trustee May 21, 2013 Theron S. Hoffman /s/ Deborah C. Jackson* Trustee May 21, 2013 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee May 21, 2013 Hassell H. McClellan /s/ James M. Oates * Trustee May 21, 2013 James M. Oates /s/ Steven R. Pruchansky* Trustee May 21, 2013 Steven R. Pruchansky /s/ Gregory A. Russo* Trustee May 21, 2013 Gregory R. Russo /s/ Warren A. Thomson* Trustee May 21, 2013 Warren A. Thomson *By: /s/ Christopher Sechler Christopher Sechler Attorney-In-Fact, under Power of Attorney previously filed with Post-Effective Amendment No. 82 to the Trust’s Registration Statement on December 18, 2012 Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
